COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00253-CR


LAUREN NICHOLE RICHARDS                                                  APPELLANT

                                          V.

THE STATE OF TEXAS                                                              STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Pursuant to a plea bargain, Appellant Lauren Nichole Richards pled true to the

State’s petition to proceed to the adjudication of her guilt for possession of less than

one gram of a controlled substance—heroin, a state jail felony,2 and she also waived


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Health & Safety Code Ann. §§ 481.102(2) (providing heroin is a
penalty group 1 substance), .115(a)–(b) (providing knowing or intentional
possession of less than one gram of a penalty group 1 substance absent valid
prescription or order is a state jail felony) (West 2010).
various rights, including her right to appeal. The trial court sentenced her to the

agreed-upon punishment of seven months’ confinement in state jail.

      Appellant filed a timely notice of appeal on May 25, 2012. The trial court’s

certification of Appellant’s right of appeal states that this is “a plea-bargain[ed] case,

and the defendant has NO right of appeal.” Accordingly, we sent a letter to

Appellant’s retained counsel requesting a response by August 30, 2012, showing

grounds for continuing the appeal. We have not received a response.

      Despite the trial court’s failure to indicate Appellant’s waiver on its certification,

the signed plea papers reveal that Appellant waived her right of appeal as part of a

negotiated plea bargain at the time of adjudication.3 Based on her waiver, we

dismiss this appeal.4


                                                        PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 20, 2012




      3
      See Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); see also
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f); Blanco, 18 S.W.3d at 220.


                                            2